Motion for stay of proceedings on appeal to the Court of Appeals granted to the following extent: Upon the administratrix giving the security required by section 1326 of the Code of Civil Procedure to perfect her appeal, the execution of the judgment so far as the personal property is concerned may be stayed pending the appeal, the administratrix in the meantime not to dispose of any part of the personal property and the same to remain in the Rochester Savings Bank and the Genesee Falls Loan Association, where it is now on deposit; and a copy of this order to be served upon the Rochester Savings Bank and upon the Gene-see Falls Loan Association.